

116 SRES 653 IS: Expressing the sense of the Senate that a United States withdrawal from the World Health Organization undermines United States global health leadership and the international COVID–19 response. 
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 653IN THE SENATE OF THE UNITED STATESJuly 21, 2020Mr. Cardin (for himself, Mr. Leahy, Mr. Brown, Ms. Cantwell, Mr. Van Hollen, Mr. Coons, Mr. Carper, Mr. Durbin, Mr. Casey, Mrs. Murray, Mr. Heinrich, Mr. Kaine, Ms. Baldwin, Mr. Wyden, Mr. Bennet, Mrs. Feinstein, Ms. Stabenow, Mr. Reed, Mr. Udall, Ms. Klobuchar, Ms. Warren, Mr. Murphy, Ms. Smith, Mr. King, Mr. Whitehouse, Mr. Booker, Ms. Hirono, Ms. Rosen, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that a United States withdrawal from the World Health Organization undermines United States global health leadership and the international COVID–19 response. Whereas United States contributions to the World Health Organization (WHO) are leveraged with contributions from other countries, the private sector, and foundations to advance longstanding United States global health priorities;Whereas the WHO was founded in 1948 with United States help and has been at the forefront of major global health achievements in the last 72 years, including the eradication of polio, because of United States financial and diplomatic support;Whereas the United States has consistently been the largest donor to the WHO in recognition of its vital role in saving lives, improving global disease detection, and coordinating a global public health response;Whereas the WHO is able to implement health programs in places the United States Government cannot as effectively operate in, including Afghanistan, Syria, Yemen, and the Democratic Republic of the Congo;Whereas the WHO leads polio surveillance, immunization, and technical support, and is able to reach remote areas in countries where polio still exists;Whereas the President’s Emergency Plan for AIDS Relief works with the WHO to enhance programs and policies in areas, including laboratory capacity, prevention of mother to child transmission of HIV, health system strengthening, prevention of tuberculosis infections, and counseling and testing;Whereas the United States is home to 83 different WHO collaborating centers, more than 20 of which are at the Centers for Disease Control and the National Institutes of Health;Whereas the WHO, following the 2014 West African Ebola outbreak, undertook a series of reforms to strengthen its health emergencies program and response in large part due to United States involvement;Whereas the WHO is leading the global response to the COVID–19 pandemic with its technical, communications, and organizational capacities in 150 countries;Whereas the WHO is coordinating an unprecedented global clinical trial, known as the Solidarity Trial, to evaluate the safety and effectiveness of 4 drug treatment combinations against COVID–19, involving more than 100 countries, 400 hospitals, and more than 3,500 patients;Whereas the WHO is leading the global effort to supply health commodities and is coordinating the United Nations Global Supply Chain Task Force, which is working with the private sector, the World Food Programme, and the European Central Bank to establish an emergency supply chain for low-resource countries;Whereas at least 135 countries rely on the WHO to procure millions of pieces of personal protective equipment and other vital health commodities like tests and testing supplies;Whereas the WHO is the only organization with the legal mandate and capacity to gather public health data from any country in the world and use it to quickly develop and disseminate technical guidance to help countries prepare public health responses;Whereas the WHO, through a partnership with member states, major donors, and private sector partners called the ACT Accelerator, is already working to pre-position manufacturing capacity and distribution channels to ensure that all countries have access to future therapies and vaccines faster and at a fair price;Whereas the Trump Administration froze funding to the WHO pending a 60 to 90 day review on April 14, 2020, but without any disclosure of the review’s findings, gave the WHO 30 days to make unspecified reforms on May 19, 2020, and then, 11 days later, announced the United States would withdraw from the WHO;Whereas, on June 25, 2020, the Senate passed by unanimous consent S. Res. 579, urging United States leadership and participation in global efforts on therapeutics and vaccine development and delivery to address COVID–19; andWhereas, on July 6, 2020, the Trump Administration officially submitted a formal letter to the United Nations Secretary General to withdraw the United States from the WHO: Now, therefore, be itThat it is the sense of the Senate that—(1)withdrawing the United States from the World Health Organization—(A)undermines United States global health priorities and threatens lives around the world and in the United States;(B)risks weakening the global response to the COVID–19 pandemic;(C)threatens United States humanitarian responses; and(D)creates a vacuum of leadership at the WHO at a time when it has been our expressed interest to counter China’s growing influence within the organization; and(2)the World Health Assembly agreed by consensus to appoint an interim assessment of the response to COVID–19, and by remaining a member in good standing, the United States will have the most leverage to advocate and put in place the reforms necessary for the World Health Organization to respond to this and future crises. 